DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 56-78 are pending, as amended 5/18/22, and are considered herein.

Specification
	The specification is objected to.
	The first paragraph fails to provide the present status of the parent non-provisional Application.

Drawings
	The drawings are objected to.
	Figures 2H and 2I contain sequences requiring a sequence identifier, either in the figure itself, or in the specification.  See also, PTO-2301.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-70 and 72-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,324,839. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 56: the patent teaches the same vector in a process of treating/preventing an ocular disorder (e.g., Claim 1).
Claim 57: patent Claim 13 teaches many of the same vehicles.
Claim 58: patent Claim 14 teaches similar CPG island-free promoters.
Claim 59: patent Claim 15 teaches similarly positioned polyA sequences.
Claim 60: patent Claim 16 teaches supercoiled.
Claim 61: patent Claim 17 teaches monomeric.
Claim 62: patent Claim 2 teaches similar forms of administration, and thus, it is so-formulated.
Claim 63: Claim 18 teaches at least 5kb in length genes.
Claim 64: Claim 19 teaches substantially devoid of CpG islands.
Claim 65: Claim 8 teaches retinal target tissue.
Claim 66: Claim 6 teaches at least two weeks expression.
Claim 67: Claim 7 teaches at least two months expression.
Claim 68: Claim 25 increases cytokine levels.
Claims 69-70: Claim 5 teaches retinal cells, which are ocular cells.
	Claim 72: Claim 9 teaches a replacement polypeptide.
	Claim 73: Claim 3 teaches retinal dystrophy.
	Claim 74: Claim 10 teaches similar genes.
	Claim 75: Claim 11 teaches similar amounts.
	Claims 76-77: Claim 19 indicates devoid of CPG islands, which would be an immunogenic component.  Claim 12 teaches similar specific components to Claim 77.
Thus, in light of the patent, the Artisan would have found these compositions obvious.  The Artisan would make the compositions, in order to practice the invention of the patent.  The Artisan would expect success, as it is claimed.
	
Claims 56-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,324,839, in view of Zhang, et al. (01 Jan 2018) “Gene Therapy Using a miniCEP290 Fragment Delays Photoreceptor Degeneration in a Mouse Model of Leber Congenital Amaurosis”, Human Gene Therapy, 29(1): 42-50.
As shown above, the base claims are obvious over the patent alone, however, the aspects of human gene and a photoreceptor cells are not specifically claimed (albeit, it is argued that they are part of the essential written description of the claims of the patent, which is the same description as presently claimed).
On the other hand, Zhang teaches delivery of human CEP290 mini-genes delivered to photoreceptors of mice, thereby effecting treatment (e.g., ABSTRACT).
Thus, in light of the patent and art, it would have been obvious to make the compositions.  The Artisan would do so to treat LCA.  The Artisan would expect success, as the components are utilized for art-recognized purposes.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are generic for administration of a circular vector, comprising transgene (Claim 56), which transgene is not required to be expressed (as seen by the separate dependencies of Claims 65-71), and is also able to be expressed without the presence of a promoter (as seen by separately depending Claim 58).  
	The whole of the specification teaches the expression of the transgene.  The mere presence of the coding sequence is taught in any way to have any effect on a therapy of an ocular disorder.  Moreover, the specification fails to teach how the absence of a promoter could still obtain therapy, and/or obtain expression to thereby effect therapy.
	The Art does not teach more such that therapy could be had without expression, and expression could be had without a promoter.
	Thus, the Artisan would not have understood Applicant to have been in possession of compositions without an operably-linked promoter, and would not have found Applicant to have had possession of compositions that are not so-expressed in the target cell.

Conclusion
	Claims 56-78 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633